Citation Nr: 1534233	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-35 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Whether termination of the Veteran's nonservice-connected pension from March 2003 through September 2005 was proper.

2.  Whether termination of the Veteran's nonservice-connected pension after September 2005 was proper.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota, which terminated the Veteran's nonservice-connected pension, effective March 1, 2003.

The issue of whether termination of the Veteran's nonservice-connected pension after September 2005 was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's spouse was not his dependent from March 2003 to September 2005, and his countable annual income was less than the maximum annual pension rate during this period of time.  


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected pension were met from March 2003 through September 2005.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war, or discharge or release from service during a period of war, as defined by VA regulations, for nonservice-connected disability or age; meets certain annual income limitation requirements; and, is 65 years or age or older; or, is permanently and totally disabled from nonservice-connected disability not the result of that veteran's willful misconduct.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).

Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23. The MAPR is revised every December 1st and is applicable for the following twelve-month period.  The MAPR shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. §3.271(h). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for certain exclusions listed in 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  A dependent spouse's income is considered part of the veteran's annual income for pension purposes.  38 C.F.R. § 3.23(d)(4) (emphasis added).  If a spouse resides apart from and is estranged from the veteran, the spouse will be considered the veteran's dependent only if the spouse receives reasonable support contributions from the veteran.  38 C.F.R. § 3.23(d)(1).  

Here, the Veteran was granted entitlement to a nonservice-connected pension, effective March 1, 2003.  His February 2003 pension application indicates he was married, but living apart from his spouse and not contributing to her support.  Thus, she was not deemed his dependent spouse, and her income was not included in the initial calculation of his annual income for pension eligibility.  See 38 C.F.R. § 3.23(d)(4).

The AOJ terminated the Veteran's pension in November 2009, effective March 1, 2003, after he attempted to add his spouse as a dependent.  An April 2008 statement from the Veteran indicated he and his wife reconciled on September 6, 2005, after she was left homeless and unemployed in the wake of Hurricane Katrina.  The Veteran further explained he would like to add her as a dependent because they were now living together in California and he was providing for her support.  

The evidence of record supports the Veteran's claim.  Indeed, the Veteran's spouse filed federal income tax returns as a "head of household" prior to 2005.  Since 2005, the Veteran and his spouse have filed joint federal income taxes returns.  This constitutes strong evidence as to the nature of their relationship and firmly underscores the Veteran's claim that they did not reunite until the devastation of Hurricane Katrina led to reconciliation out of necessity.

There is nothing in the Veteran's April 2008 statement that is inconsistent with the information provided on his original pension application in February 2003.  Therefore, the termination of the Veteran's nonservice-connected pension from March 2003 through September 2005 was improper because his spouse's income information was unnecessary because she was not his dependent spouse during this period.  See 38 C.F.R. § 3.23(d)(4).  Thus, reinstatement of the Veteran's pension from March 2003 to September 2005 is warranted.  

This is considered a full grant of the benefit sought for the period from March 2003 to September 2005.  Therefore, discussion of VA's duties under the Veterans Claims Assistance Act of 2000 and the requirements of due process is unnecessary.  However, as discussed in more detail in the remand section below, there are due process concerns with respect to the period after September 2005 that must be addressed by the AOJ in the first instance.


ORDER

Reinstatement of the Veteran's nonservice-connected pension from March 2003 to September 2005 is granted.





REMAND

All questions in a matter which is subject to decision by the Board shall be subject to one review before appeal to the Board.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a); see also Disabled Veterans of America v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (discussing the requirement that the AOJ review all evidence in the first instance).  

Here, it is clear from the record that the AOJ has not considered the evidence submitted by the Veteran in the first instance.  The summary of evidence in the November 2012 statement of the case (SOC) indicates that the only evidence submitted by the Veteran that was considered regarding the termination of his nonservice-connected pension were statements submitted in April 2008 and May 2010.  In the reasons and bases section of the SOC, the decision review officer (DRO) concluded the termination of the Veteran's nonservice-connected pension was proper because he failed to furnish requested information regarding his spouse's income.  

A thorough review of the record reveals the Veteran submitted all evidence requested by the AOJ.  More specifically, the Veteran submitted joint federal income tax transcripts for tax years 2003, 2004, 2005, 2006, 2007, 2008, and 2009, which clearly show his and his spouse's combined income, as well as several pension eligibility verification reports.  He also submitted unemployment compensation records for his spouse from 2005 and 2009.  The record also includes several SSA inquiries that indicate the rate of payment for the Veteran and his spouse for the years in question.  In sum, the AOJ has failed to address the merits of the Veteran's appeal based on the evidence of record.  Thus, all questions in this matter have not been subject to one review before the appeal to the Board.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a).  

Furthermore, the Veteran submitted several statements and an eligibility verification report after the issuance of the SOC, but before certification to the Board.  This evidence was not addressed by a supplemental statement of the case (SSOC) as required by 38 C.F.R. § 19.37(a).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the merits of the termination of the Veteran's non-service-connected pension after September 2005 based on the evidence of record, to include federal income tax transcripts for tax years 2005, 2006, 2007, 2008, and 2009; unemployment compensation records for the Veteran's spouse from 2005 and 2009; SSA inquires reporting the rate of payment for the Veteran and his spouse; and all eligibility verification reports submitted by the Veteran.  

It should be noted that relevant evidence in the Veteran's claims file is found both in VBMS and Virtual VA.  Several entries in both systems include documents beyond the label assigned to the entry.  Therefore, each entry in VBMS and Virtual VA should be viewed in its entirety prior to adjudication of the Veteran's claim.  

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


